DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
•	This action is in reply to the amendments filed on 02/24/2021.
•	Claims 1-3, 8-9, 13, 15-16, and 20 have been amended and are hereby entered.
•	Claims 4, 6-7, 10, 12, and 18-19 have been canceled.
•	Claims 1-3, 5, 8-9, 11, 13-17, and 20 are currently pending and have been examined. 
•	This action is made FINAL.

Response to Arguments
Applicant’s arguments filed February 24, 2021 have been fully considered but they are not persuasive.
The Examiner is withdrawing the specification objections due to Applicant’s amendments.
The Examiner is withdrawing the 35 USC § 112 rejections due to Applicant’s amendments.
New 35 USC § 112 rejections have been entered due to applicant’s amendments.
The Examiner is withdrawing the 35 USC § 103 rejections due to Applicant’s amendments and remarks.
Applicant’s arguments with respect to 35 USC § 101 have been fully considered and are not persuasive.  
Regarding Applicant’s argument on page 10, that the claims are not directed to a judicial exception, the Examiner respectfully disagrees.  The Applicant further argues the claims are not commercial or legal interactions of sales activities, but are interactions between two applications executed by a mobile electronic device.  The argument is not convincing.  As indicated in the 35 USC § 101 rejection below, claim 1 recites requesting from a token vault, an identification of a customer’s accounts that are eligible for push-provisioning to a third-party wallet application also executed by the mobile electronic device; accessing the third-party wallet and identifying accounts provisioned in the third-party wallet application; determining accounts from the customer accounts that have not been provisioned to the third-party wallet application; provisioning each of the determined accounts to the third-party wallet application; the token vault to link to the determined account; an issuer processes a transaction involving the linked token from the third-party wallet application with the same benefits as a token from the issuer wallet application.  The Specification at [0002] discloses challenges that an issuing bank faces with respect to digital wallets accessed by consumers.  The Specification and claims focus on an improvement to the process of transacting with wallet applications, process of determining a rate of insurance based on risk factors, which is a commercial or legal interactions of sales activities, which falls within the category of Certain Methods of Organizing Human Activity and therefore is an abstract idea.
Regarding Applicant’s argument on page 11, that the additional elements impose meaningful limitations on the judicial exception, the Examiner respectfully disagrees. Under the 2019 PEG, Step 2A, prong two, integration into a practical application requires an additional element(s) or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.  Limitations that are not indicative of integration into a practical application are those that generally link the use of the judicial exception to a particular technological environment or field of use.-see MPEP 2106.05(h); and those that merely add insignificant extra-solution activity to the judicial exception –see MPEP 2106.05(g).  Here, the claims recite the additional elements of an issuer wallet application executed by a mobile electronic device comprising at least one computer processor; provisioning a token using in-application push provisioning; executing a service call to link each token provisioned to the third-party wallet application, wherein the token vault links the token to the determined account by updating a Token Wallet Characteristic field for the token in the token vault; an issuer backend.  These limitations amount to no more than generally linking the use of the judicial exception to a particular technological environment or field of use (e.g., a computer and tokenization) (see MPEP 2106.05(h)).  The claims also recite receiving, by the issuer wallet application, identification of customer accounts from the token vault. These limitations amount to no more than merely adding insignificant extra-solution activity (e.g., data gathering and transmission of data) to the judicial exception – see MPEP 2106.05(g).
Regarding Applicant’s arguments on page 11, that the additional elements integrate the alleged abstract idea into a practical application, the Examiner respectfully disagrees.  Under the 2019 PEG, Step 2A, prong two, integration into a practical application requires an additional 
Furthermore, in determining whether a claim integrates a judicial exception into a practical application, a determination is made of whether the claimed invention pertains to an improvement in the functioning of the computer itself or any other technology or technical field (i.e., a technological solution to a technological problem).  Here, the claims recite generic computer components, i.e., a generic processor to perform the claimed method steps and system 
Furthermore, the Specification describes the problem and improvement to the business process of the field of transactions.  For example, the Specification at [0002] discusses challenges that an issuing bank faces with respect to digital wallets accessed by consumers.
Regarding Applicant’s arguments on pages 11-12, that the claims recite significantly more than the alleged abstract idea, the Examiner respectfully disagrees.  The limitations are directed to an abstract idea and when determining if the claims are directed to significantly more, the additional limitations of the claims in addition to the abstract idea are analyzed.  In the instant application, the additional elements of the claim include a processor.  The additional limitations, when considered both individually and in combination, do not affect an improvement to another technology or technological field; the claims do not amount to an improvement to the functioning of the computer itself; and the claims do not move beyond a general link of use of an abstract idea to a particular technological environment.  Therefore, the claims merely amount to the application or instructions to apply the abstract idea (i.e., transactions) using a computer, and is considered to amount to nothing more than requiring a generic computer merely to carry out the abstract idea itself.  The specifics about the abstract idea do not overcome the rejection.
The claims are not patent eligible.
For the reasons above, Applicant’s arguments are not persuasive. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5, 8-9, 11, 13-17, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, claim 1 recites the limitation "the associated determined account" in line 22 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Furthermore regarding claim 1, claim 1 recites the limitation “the determined account” in line 23 of the claim.  Although the claim recites the step of determining multiple accounts (see line 14, reciting “determining… accounts.”), there is insufficient antecedent basis for the limitation “the determined account” in the claim.  
Regarding claim 8, claim 8 recites the limitation “the determined account” in lines 18-19.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 13, claim 13 recites the limitation "the associated determined account" in line 24 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Furthermore regarding claim 13, claim 13 recites the limitation “the determined account” in line 25 of the claim.  Although the claim recites the step of determining multiple accounts (see line 16, reciting “the issuer wallet application determines customer accounts…”), there is insufficient antecedent basis for the limitation “the determined account” in the claim.  
Claims 2-3, 5, 9, 11, 14-17, and 20 are rejected due to their dependency to a rejected claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.  Independent claims 1, 8, and 13 are directed to a method (claim 1 and claim 8), and a system (claim 13).  Therefore, on its face, each independent claim 1, 8, and 13 is directed to a statutory category of invention under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (Jan 7, 2019) (“PEG 2019”).
Under Step 2A, Prong One of the 2019 PEG, claims 1, 8, and 13 recite, in part, a method, and a system of organizing human activity.  Using the limitations in claim 1 to illustrate, the claim recites requesting from a token vault, an identification of a customer’s accounts that are eligible for push-provisioning to a third-party wallet application also executed by the mobile electronic device; accessing the third-party wallet and identifying accounts provisioned in the third-party wallet application; determining accounts from the customer accounts that have not been provisioned to the third-party wallet application; provisioning each of the determined accounts to the third-party wallet application; the token vault to link to the determined account; an issuer processes a transaction involving the linked token from the third-party wallet application with the same benefits as a token from the issuer wallet application.  The limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers commercial interactions of sales activities (certain methods of organizing human activity), but for the recitation of generic computer components.  The claims as a whole recite a method of organizing human activity.  The claimed inventions allows for requesting identification of customer’s 
Under Step 2A, Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application. In particular, the claims only recite the additional elements— receiving, by the issuer wallet application, identification of customer accounts from the token vault is recited at a high level of generality (i.e., as a general means of receiving identification of customer accounts), and amounts to mere data gathering and transmission of data which are forms of insignificant extra-solution activity –see MPEP 2106.05(g).
The additional elements of an issuer wallet application executed by a mobile electronic device comprising at least one computer processor; provisioning a token using in-application push provisioning; executing a service call to link each token provisioned to the third-party wallet application, wherein the token vault links the token to the determined account by updating a Token Wallet Characteristic field for the token in the token vault; an issuer backend are recited at a high-level or generality (i.e., as a generic an issuer wallet application executed by a mobile electronic device comprising at least one computer processor performing generic computer functions of requesting an identification, receiving the identification, accessing the third-party wallet and identifying accounts, determining accounts that have not yet been provisioned, 
Accordingly, the combination of the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims are directed to an abstract idea.
Under Step 2B of the 2019 PEG, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements in the claims amount to no more than generally linking the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).  Generally linking the use of the judicial exception to a particular technological environment or field of use using generic computer components cannot provide an inventive concept.
Furthermore, under Step 2B of the 2019 PEG, the additional elements found to be insignificant extra-solution activities under Step 2A Prong Two, are re-evaluated to determine if the elements are more than what is well-understood, routine and conventional activity in the field.  Here, the Specification does not provide any indication that the issuer wallet application receiving the identification of customer accounts from the token vault are anything other than generic computer components and the Symantec, TLI, and OIP Techs court decisions cited in MPEP 2106.05[d][ii] indicate that mere receiving or transmitting of data over a network are Berkheimer Option 2.  The claims are not patent eligible.
The dependent claims have been given the full two part analysis including analyzing the additional limitations both individually and in combination.  The dependent claim(s) when analyzed both individually and in combination are also held to be patent ineligible under 35 U.S.C. 101 because for the same reasoning as above and the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea.  Dependent claims 2-3, 5, 9, 11, 14-17, and 20  simply help to define the abstract idea.  The additional limitations of the dependent claim(s) when considered individually and as an ordered combination do not amount to significantly more than the abstract idea.
Viewing the claim limitations as an ordered combination does not add anything further than looking at the claim limitations individually.  When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea. Accordingly, claim(s) 1-3, 5, 8-9, 11, 13-17, and 20 is/are ineligible.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
US 2015/0058191 (“Khan”) discloses systems, methods, and computer-readable media for provisioning credentials on an electronic device.
US 20150046339 A1 (“Wong”) discloses optimizing the provisioning of payment account credentials to mobile devices utilizing mobile wallets.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEN E ZEER whose telephone number is (313)446-6606.  The examiner can normally be reached on Monday - Friday 8-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett M Sigmond can be reached on (303) 297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/R.E.Z./Examiner, Art Unit 3694                                                                                                                                                                                                        
/ELDA G MILEF/Primary Examiner, Art Unit 3694